Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022  has been entered.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, It is  unclear how “a fuel cell of a vehicle” in the preamble is interrelated and associated with “a fuel cell stack”.  It is also  unclear whether “a voltage of a fuel cell” is directly from a fuel cell stack?   Furthermore, it is  unclear how “an analog digital converter” is interrelated and associated with “a resistor array” and “a switch array”?   It appears that the limitation of “a resistor array connected to both stages of the fuel cell stack” is inaccurate and improperly claimed since the resistor array (123) is connected to the calculation circuit (121) as shown in figure 2.  Furthermore, it is unclear whether “a negative voltage stage of a lowest unit cell and a positive stage of a top unit cell” are positively claimed? The limitation of “(e.g., a negative voltage stage of a lowest unit cell and a positive voltage stage of a top unit cell)” should be deleted.
In claim 6, “the highest unit cell of the fuel cell” has not been recited previously, therefore this term is indefinite. Furthermore, it is unclear what “a negative  voltage stage of each corresponding resistor of the resistor array” is.
In claim 7, the limitation of “both end switches are connected to both  stages of the fuel cell stack” is improperly claimed since the switches in the switch array (125) are connected to the resistor array (123).
In claim 8, it is unclear how “at least one resistor voltage of the resistor array”  is interrelated and associated with “a voltage of a fuel cell” as recited in claim 1?
In claim 19, it is  unclear how “a fuel cell of a vehicle” in the preamble is interrelated and associated with “a fuel cell stack”. It is also  unclear whether “a voltage of a fuel cell” is directly from a fuel cell stack? Furthermore, it is unclear whether “a negative voltage stage of a lowest unit cell and a positive stage of a top unit cell” are positively claimed? The limitation of “(e.g., a negative voltage stage of a lowest unit cell and a positive voltage stage of a top unit cell)” should be deleted. It appears that the limitation of “receiving ,by an analog digital converter (ADS), a voltage of a fuel cell” is inaccurate and improperly claimed since the converter (ADS) connected to a resistor array (125) , the converter should receive the resistor voltage  from the resistor array (125).
 The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.

5.	Searches were performed and no prior art was found to meet the limitations of claims 1 and 3-20. However, these claims are not allowed due to their deficiencies as mentioned in the current office action.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Ishikawa (Pat# 9,935,324) discloses Voltage Detection Device For Fuel Cell.
	Mizoguchi (Pat# 8,564,325) discloses Voltage Detection Device And System.
	Ishikawa et al (Pat# 8,305,084) disclose Voltage Measuring Apparatus For Assembled Battery.
	Kain et al (Pat# 9,157,939) disclose System And Device For Determining Electric Voltages.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867